DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Preliminary Amendments
For the record, acknowledgement is made of the applicant’s preliminary amendments to the Specification and the Claims, filed 10/12/2018, under 37 CFR 1.115.  The Claims 3, 4, 7, 11-16, 23 & 24 have been amended.  Under examination are claims 1-24.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidtke (U.S. Patent Application 2014/0276094 A1) and further in view of Pishdadian et al. (U.S. Patent Application 2006/0098896 A1) and O’CONNER et al. (U.S. Patent Application 2014/0121532 A1).
Claim 1:  Lidtke teaches: 
A foot imaging apparatus [apparatus] (Figure 6 & 7, Element 40) comprising: 
a support structure [support structure] (Figure 6, Element 44) 
a flexible membrane [optically-transparent membrane] (Figure 6, Element 34) suspended from the support structure [support structure] (Figure 6, Element 44) and configured to receive a foot thereon [patient’s foot] (Figure 7, Element 10) 
a three-dimensional (3D) [three-dimensional rendering] (Para 0033) imager [optical scanner] (Figure 6, Element 42) located under the flexible membrane [optically-transparent membrane] (Figure 6, Element 34) and configured to acquire a topographical plantar image [capture an image of the ] (Para 0028) of the foot on the flexible membrane [optical scanner is configured to capture an image or images of the foot below the upper surface] (Claim 15 and Para 0033)
Lidtke fails to teach the monitoring unit.  However, Pishdadian teaches 
a monitoring unit for monitoring a monitored region in order to evaluate a positioning of the foot [The placement of the foot can be checked by imaging the foot with some or all of the cameras] (Para 0056)
the monitoring unit comprising 
a camera having a field of view (Figure 10, Element 22)
the camera acquiring a monitoring image of the monitored region (Para 0055-0056)
the monitoring image containing information about the positioning of the foot [The placement of the foot can be checked by imaging the foot with some or all of the cameras] (Para 0056) in order to determine the correct placement of objects within the scanner (Para 0056)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Lidtke to include the monitoring unit of Pishdadian in order to determine the correct placement of objects within the scanner (Para 0056).
Lidtke and Pishdadian fails to teach a light deflector.  However, O’CONNER teaches 
at least one light deflector [outer mirrors] (Figure 16, Element 114) arranged to deflect light from the monitored region into the field of view of the camera [central camera
the camera (Figure 16, Element 11) acquiring a monitoring image of the monitored region [for imaging tissue] (Para 0124) after deflection by the at least one light deflector (Figure 16, Element 114) in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lidtke and Pishdadian to include the light deflector as taught by O’CONNER in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004).  
Claim 2/1:  Lidtke teaches wherein the camera (Figure 6, Element 42) is arranged with respect to the flexible membrane (Figure 6, Element 34) such that the monitoring image provides one of a front elevation view and a rear elevation view of the foot received [enable the optical scanner to image the entire foot 10 from the side of the foot] (Para 0032 and Claim 15).
Examiner’s Note:  The claim term “elevation view” is interpreted as side view.  The prior art also discloses in Para 0033 that the optical scanner 42 may orbit about the entire circumference of the track 46.  This means that the prior art discloses the monitoring images being of the front elevation and a rear elevation view of the foot.
Lidtke and Pishdadian fails to teach a light deflector.  However, O’CONNER teaches 
at least one light deflector [outer mirrors] (Figure 16, Element 114) arranged with respect to the foot (Abstract) in order to provide sufficient information for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lidtke and Pishdadian to include the light deflector as taught by O’CONNER in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004).  
Claim 3/1:  Lidtke teaches wherein the camera (Figure 6, Element 42) is arranged with respect to the flexible membrane (Figure 6, Element 34) such that the monitoring image provides at least one of a view of the flexible membrane with the foot thereon [an optically-transparent membrane 34 allows for the foot itself to be measured by the optical scanner 42] (Para 0031).
Lidtke and Pishdadian fails to teach a light deflector.  However, O’CONNER teaches 
at least one light deflector [outer mirrors] (Figure 16, Element 114) arranged with respect to the foot (Abstract) and a view of a reflection of the foot thereon (Figure 16, Element 114) in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lidtke and Pishdadian to include the light deflector as taught by O’CONNER in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004).  
Claim 4/1:
a support structure (Figure 6, Element 44) having 
a top frame (Figure 7, Element 60), 
a bottom wall (as shown in Figure 8 under Element 10), and 
a side structure interconnecting the top frame and bottom wall (as shown in Figure 8 as pillars), 
the top frame having an opening [membrane frame 60 may include holes] (Para 0030) therein enclosed by the support structure such that the flexible membrane extends across the opening [edge connectors 56 configured to couple the membrane 34 with the support structure] (Para 0029)
Lidtke teaches a support structure (Figure 6, Element 44) but fails to teach a housing.  However, Pishdadian teaches further comprising a housing (Figure 2, Element 16) having a top wall, a bottom wall, and a sidewall interconnecting the top and bottom walls (as shown in Figure 1 & 2) in order to protect and support the components inside the housing (Para 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lidtke to include the housing as taught by Pishdadian in order to protect and support the components inside the housing (Para 0032)
Claim 5/4/1:  Lidtke and Pishdadian fails to teach the arrangement of the bottom wall and the 3D imager and the light deflector.  However, O’CONNER teaches wherein the bottom wall (Figure 11, Element 73) is mounted on a top surface of the 3D imager (Para 0124 & 0127 and Figure 16, Element 111, 112 & 115), the at least one light deflector is located inside the housing (Figure 16, Element 113), and the camera (Figure 16, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lidtke and Pishdadian to include the housing arrangement as taught by O’CONNER in order to have side mounted TIR source configuration (Para 0124) to improve the uniformity and efficiency of illumination and imaging (Para 0106)
Claim 6/4/1:  Lidtke teaches wherein the 3D imager (Figure 6, Element 42) is located inside the support structure (Figure 6, Element 44).
Lidtke teaches a support structure (Figure 6, Element 44) but fails to teach a housing.  However, Pishdadian teaches further comprising a housing (Figure 2, Element 16) in order to protect and support the components inside the housing (Para 0032)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lidtke to include the housing as taught by Pishdadian in order to protect and support the components inside the housing (Para 0032).
Claim 7/1:  Lidtke and Pishdadian fails to teach a light deflector.  However, O’CONNER teaches wherein the at least one light deflector is a plane mirror [outer mirrors] (Figure 16, Element 114) lying at least partly in the field of view of the camera (Figure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lidtke and Pishdadian to include the light deflector as taught by O’CONNER in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004).  
Claim 8/7/1:  Lidtke and Pishdadian fail to teach a light deflector.  However, O’CONNER teaches wherein the plane mirror (Figure 16, Element 114) has a surface normal that is oriented at a tilt angle [equal to 45 degrees] (Para 0092; Embodiment of Figure 16 uses the mirrors of the embodiment of Figure 10) with respect to an axis of the field of view of the camera (Figure 16, Element 111) in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lidtke and Pishdadian to include the light deflector as taught by O’CONNER in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004).  
Claim 9/8/7/1:  Lidtke and Pishdadian fail to teach a light deflector.  However, O’CONNER teaches wherein the tilt angle ranges from 30° to 60° [equal to 45 degrees] (Para 0092; Embodiment of Figure 16 uses the mirrors of the embodiment of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lidtke and Pishdadian to include the light deflector as taught by O’CONNER in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004).  
Claim 10/9/8/7/1:  Lidtke and Pishdadian fail to teach a light deflector.  However, Leedy teaches wherein the tilt angle is equal to 45° [equal to 45 degrees] (Para 0092; Embodiment of Figure 16 uses the mirrors of the embodiment of Figure 10) in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lidtke and Pishdadian to include the light deflector as taught by O’CONNER in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004).  
Claim 11/8/7/1:  Lidtke and Pishdadian fail to teach a vertical camera position.  However, O’CONNER teaches wherein the axis of the field of view of the camera points vertically upward (Figure 16, Element 111) in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004).  

Claim 12/1:  Lidtke teaches wherein the monitoring image is a still image [optical scanner 42 may capture an image or a series of images of the foot 10, from the side of the foot 10, through the membrane] (Para 0033). 
Claim 13/1:  Lidtke teaches wherein the monitoring image is a video stream [series of images] (Para 0033).
Claim 14/1:  Lidtke teaches optical scanning (Para 0002) but not specifically a visual display.  Pishdadian teaches a monitor but fails to teach the details.  However, O’CONNER teaches further comprising a visual display device (Figure 1, Element 16) configured to display the monitoring image acquired by the camera (Figure 16, Element 111) in order to display the images to the patient (Para 0048)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lidtke and Pishdadian to include the display as taught by O’CONNER in order to display the images to the patient (Para 0048).
Claim 15/1:  Lidtke teaches wherein the information about the positioning of the foot received on the flexible membrane comprises a degree of dorsiflexion of the toes when the foot is received on the flexible membrane (Para 0022 and Figure 3A & 3B).
Claim 16/1:  Lidtke teaches wherein the flexible membrane (Figure 6, Element 34) is configured to receive the foot (Figure 7, Element 10) thereon in a semi-weight-bearing condition [a partial-weight-bearing procedure (envelope 20)] (Para 0021).
Claim 19:  Lidtke teaches:
A membrane assembly [apparatus] (Figure 6 & 7, Element 40) comprising: 
a support structure (Figure 6, Element 44) having 
a top frame (Figure 7, Element 60), 
a bottom wall (as shown in Figure 8 under Element 10), and 
a side structure interconnecting the top frame and bottom wall (as shown in Figure 8 as pillars), 
the top wall having an opening therein [membrane frame 60 may include holes] (Para 0030)
Lidtke teaches a support structure (Figure 6, Element 44) but fails to teach a housing.  However, Pishdadian teaches further comprising a housing (Figure 2, Element 16) having a top wall, a bottom wall, and a sidewall interconnecting the top and bottom walls (as shown in Figure 1 & 2) in order to protect and support the components inside the housing (Para 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lidtke to include the housing as taught by Pishdadian in order to protect and support the components inside the housing (Para 0032)
a support structure (Figure 6, Element 44) arranged along a periphery of the opening [membrane frame 60 may include holes] (Para 0030) 
a flexible membrane [optically-transparent membrane] (Figure 6, Element 34) suspended from the support structure across the opening [support structure] (Figure 6, Element 44) and configured to receive a foot thereon [patient’s foot] (Figure 7, Element 10)
Lidtke fails to teach the monitoring unit.  However, Pishdadian teaches 
a monitoring unit inside the housing for monitoring a monitored region in order to evaluate a positioning of the foot [The placement of the foot can be checked by imaging the foot with some or all of the cameras] (Para 0056)
the monitoring unit comprising 
a camera configured to acquire a monitoring image of the monitored region (Para 0055-0056)
the monitoring image containing information about the positioning of the foot [The placement of the foot can be checked by imaging the foot with some or all of the cameras] (Para 0056) and corresponding to one of a front view and a rear view of the foot received on the flexible membrane [enable the optical scanner to image the entire foot 10 from the side of the foot] (Para 0032 and Claim 15) in order to determine the correct placement of objects within the scanner (Para 0056)

Claim 20/19:  Lidtke and Pishdadian fails to teach a light deflector.  However, O’CONNER teaches further comprising at least one light deflector [outer mirrors] (Figure 16, Element 114) arranged to deflect light from the monitored region [for imaging tissue] (Para 0124) into a field of view of the camera for capture by the camera as the monitoring image [central camera] (Figure 16, Element 111) in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lidtke and Pishdadian to include the light deflector as taught by O’CONNER in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004).
  
Claim(s) 17, 21-22 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidtke (U.S. Patent Application 2014/0276094 A1) and further in view of Pishdadian et al. (U.S. Patent Application 2006/0098896 A1).
Claim 17:  Lidtke teaches:
A foot imaging apparatus [apparatus] (Figure 6 & 7, Element 40) comprising: 
a support structure [support structure
a flexible membrane [optically-transparent membrane] (Figure 6, Element 34) suspended from the support structure [support structure] (Figure 6, Element 44) and configured to receive a foot thereon [patient’s foot] (Figure 7, Element 10) 
a three-dimensional (3D) [three-dimensional rendering] (Para 0033) imager [optical scanner] (Figure 6, Element 42) located under the flexible membrane [optically-transparent membrane] (Figure 6, Element 34) and configured to acquire a topographical plantar image [capture an image of the topographical surface of the foot] (Para 0028) of the foot on the flexible membrane [optical scanner is configured to capture an image or images of the foot below the upper surface] (Claim 15 and Para 0033); and
Lidtke fails to teach the monitoring unit.  However, Pishdadian teaches 
a monitoring unit for monitoring a monitored region in order to evaluate a positioning of the foot [The placement of the foot can be checked by imaging the foot with some or all of the cameras] (Para 0056)
the monitoring unit comprising 
the camera acquiring a monitoring image of the monitored region (Para 0055-0056)
the monitoring image containing information about the positioning of the foot [The placement of the foot can be checked by imaging the foot with some or all of the cameras] (Para 0056) and corresponding to one of a front view and a rear view of the foot received enable the optical scanner to image the entire foot 10 from the side of the foot] (Para 0032 and Claim 15) in order to determine the correct placement of objects within the scanner (Para 0056)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Lidtke to include the monitoring unit of Pishdadian in order to determine the correct placement of objects within the scanner (Para 0056).
Examiner’s Note:  The claim term “elevation view” is interpreted as side view.  The prior art also discloses in Para 0033 that the optical scanner 42 may orbit about the entire circumference of the track 46.  This means that the prior art discloses the monitoring images being of the front elevation and a rear elevation view of the foot.
Claim 21:  Lidtke teaches: 
A method for imaging a foot [apparatus] (Figure 6 & 7, Element 40), 
comprising the steps of: 
providing a suspended flexible membrane [optically-transparent membrane] (Figure 6, Element 34) 
disposing the foot on the flexible membrane (Figure 7); 
Lidtke fails to teach the monitoring unit.  However, Pishdadian teaches 
monitoring a positioning of the foot on the flexible membrane [The placement of the foot can be checked by imaging the foot with some or all of the cameras] (Para 0056), comprising 
acquiring a monitoring image containing information about the positioning of the foot on the flexible membrane [The placement of the foot can ] (Para 0056); 
analyzing the monitoring image to determine whether the positioning of the foot on the flexible membrane is correct [If the foot is appropriately positioned within the scanning area] (Para 0068) (Figure 11, Element Check Camera & Foot Toe position O.K.?); and 
if the positioning of the foot on the flexible membrane is correct, acquiring a image of the foot received on the flexible membrane [If the foot is appropriately positioned within the scanning area, then the system manager allows the scan to begin] (Para 0068) (Figure 11, Element Get all Images); 
otherwise, adjusting the positioning of the foot on the flexible membrane and repeating the monitoring [the foot is outside of the appropriate field of view of the camera pairs, then the system manager sends a signal to the GUI to instruct the user to reposition the foot in a certain direction] (Para 0068) (Figure 11, Element Instruct User to move foot, Adjust Light & Check Camera) 
analyzing and adjusting steps until the positioning of the foot on the flexible membrane is correct [After the foot position is confirmed, the foot can be re-imaged by all the camera pairs, or the first set of images can be fully processed] (Para 0068-0069) (Figure 11, Element Image O.K.? & User Feedback) in order to determine the correct placement of objects within the scanner (Para 0056)

Claim 22/21:  Lidtke teaches wherein acquiring the monitoring image comprises providing one of a front elevation view and a rear elevation view of the foot [enable the optical scanner to image the entire foot 10 from the side of the foot] (Para 0032 and Claim 15) received on the flexible membrane (Figure 6, Element 34)
Examiner’s Note:  The claim term “elevation view” is interpreted as side view.  The prior art also discloses in Para 0033 that the optical scanner 42 may orbit about the entire circumference of the track 46.  This means that the prior art discloses the monitoring images being of the front elevation and a rear elevation view of the foot. 
Claim 24/21:  Lidtke teaches wherein analyzing the monitoring image comprises assessing a degree of dorsiflexion of the toes when the foot is received on the flexible membrane (Para 0022 and Figure 3A & 3B).

Claim(s) 18 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidtke (U.S. Patent Application 2014/0276094 A1) and Pishdadian et al. (U.S. Patent Application 2006/0098896 A1) and further in view of O’CONNER et al. (U.S. Patent Application 2014/0121532 A1).
Claim 18/17:  Lidtke and Pishdadian fails to teach a light deflector.  However, O’CONNER teaches further comprising at least one light deflector [outer mirrors] for imaging tissue] (Para 0124) into a field of view of the camera for capture by the camera as the monitoring image [central camera] (Figure 16, Element 111) in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lidtke and Pishdadian to include the light deflector as taught by O’CONNER in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004).
Claim 23/21:  Lidtke teaches wherein acquiring the monitoring image comprises providing at least one of a view of the flexible membrane with the foot thereon [an optically-transparent membrane 34 allows for the foot itself to be measured by the optical scanner 42] (Para 0031).
Lidtke and Pishdadian fails to teach a reflection.  However, O’CONNER teaches 
a view of a reflection [outer mirrors] (Figure 16, Element 114) with the foot thereon (Abstract) in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lidtke and Pishdadian to include the light deflector as taught by O’CONNER in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sundman et al. (U.S. Patent Application 2006/0227337 A1) – Sundman teaches An optical contour digitizer including a radiation source for emitting radiation therefrom, a first mirror for folding the radiation emitted from the radiation source towards an object being measured, a second mirror for folding a reflection of the radiation from the object being measured and a sensor for sensing the reflected radiation folded by the second mirror, and a method of using the same. 
Rohaly et al. (U.S. Patent Application 2014/0104395 A1)
Alfaro Santafe et al. (U.S. Patent Application 2011/0313321 A1) – Alfaro Santafe teaches Method for obtaining a plantar image using means for securing and tightening an elastic membrane, as well as to the double-sided machining of the obtained insole, said means taking the form of two adjustable horizontal bars positioned on a scanner or a plurality of cameras and an anti-reflective lens, wherein a membrane is positioned between said horizontal bars and secured using T-flat bars; the stress of the membrane being adjusted using a handle; the foot is positioned on the membrane; an image is taken; and the insole is subjected to double-sided machining on the basis of the image of the surface provided in STL format, with the aid of a securing device that enables the pieces to be rotated up to 180°.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HB/           Examiner, Art Unit 3793                                                                                                                                                                                             
/AMELIE R DAVIS/           Primary Examiner, Art Unit 3793